                 Case 20-51051-KBO         Doc 102      Filed 07/15/21      Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                      )
  In re                               )                       Chapter 11
                                      )
  24 HOUR FITNESS WORLDWIDE, INC., et )                       Case No.: 20-11558 (KBO)
  al.,                                )
                                      )                       (Jointly Administered)
             Debtors.1                )
                                      )
                                      )
  24 HOUR FITNESS WORLDWIDE, INC.,    )
                                      )
             Plaintiff,               )
                                      )
  v.                                  )
                                      )                       Adv. Proc. No. 20-51051 (KBO)
  CONTINENTAL CASUALTY COMPANY;       )
  ENDURANCE AMERICAN SPECIALTY        )
  INSURANCE COMPANY; STARR SURPLUS )
  LINES INSURANCE COMPANY; ALLIANZ )
  GLOBAL RISKS US INSURANCE           )
  COMPANY; LIBERTY MUTUAL             )
  INSURANCE COMPANY; BEAZLEY-         )
  LLOYD’S SYNDICATES 2623/623; ALLIED )
  WORLD NATIONAL ASSURANCE            )
  COMPANY; QBE SPECIALTY INSURANCE )
  COMPANY; and GENERAL SECURITY       )
  INDEMNITY COMPANY OF ARIZONA,       )
                                      )
             Defendants.              )
                                      )


                                       NOTICE OF SERVICE

          PLEASE TAKE NOTICE that the undersigned hereby certifies that on the 14th day of July,

2021, a copy of Defendant Allied World National Assurance Company’s Response to Plaintiff’s

Request for the Production of Documents, Set One to Defendant Allied World National Assurance

Company was served upon the following persons via electronic mail:


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc.
 (5690); 24 Hour Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness
 Holdings LLC (8902); 24 San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644);
 RS FIT Holdings LLC (3064); RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’
 corporate headquarters and service address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
            Case 20-51051-KBO          Doc 102   Filed 07/15/21    Page 2 of 3



Mark W. Eckard, Esq.                             Thomas Connor O’Carroll, Esq.
John B. Lord                                     David E. Weiss, Esq.
REED SMITH LLP                                   REED SMITH LLP
1201 North Market Street, Suite 1500             101 Second Street, Suite 1800
Wilmington, DE 19801                             San Francisco, CA 94105
meckard@reedsmith.com                            cocarroll@reedsmith.com
jlord@reedsmith.com                              dweiss@reedsmith.com

John A. Favor, Esq.                              Garvan F. McDaniel, Esq.
Glenn Guzik                                      Amanda Avery
Beth A. Gonshorowski                             Gabrielle Durstein
REED SMITH LLP                                   HOGAN McDANIEL
811 Main Street, Suite 1700                      1311 Delaware Avenue
Houston, TX                                      Wilmington, DE 19806
JFavor@reedsmith.com                             gfmcdaniel@dkhogan.com
GGuzik@ReedSmith.com                             aavery@dkhogan.com
BGonshorowski@ReedSmith.com                      gdurstein@dkhogan.com

Benjamin W. Loveland, Esq.                       Matthew Denn, Esq.
Lauren Lifland, Esq.                             Matthew Steven Sarna, Esq.
WILMER CUTLER PICKERING                          DLA PIPER LLP (US)
HALE AND DORR LLP                                1201 North Market Street, Suite 2100
60 State Street                                  Wilmington, DE 19801
Boston, MA 02109                                 matthew.denn@dlapiper.com
benjamin.loveland@wilmerhale.com                 matthew.sarna@us.dlapiper.com
lauren.lifland@wilmerhale.com

Robert W. Fisher, Esq.                           Courtney E. Murphy, Esq.
Jane Warring, Esq.                               Kyle M. Medley, Esq.
Maureen Walsh, Esq.                              Adam S. Cohen, Esq.
Marlie McDonnell, Esq.                           HINSHAW & CULBERTSON LLP
Stacey Farrell, Esq.                             800 Third Avenue, 13th Floor
Kimberly Groulx                                  New York, NY 10022
CLYDE & CO US LLP                                cmurphy@hinshawlaw.com
271 17th Street NW, Suite 1720                   kmedley@hinshawlaw.com
Atlanta, GA 30363                                acohen@hinshawlaw.com
Robert.Fisher@clydeco.us
jane.warring@clydeco.us                          Elizabeth Kniffen, Esq.
Maureen.Walsh@clydeco.us                         Jonathan R. MacBride, Esq.
Marlie.McDonnell@clydeco.us                      ZELLE LLP
Stacey.Farrell@clydeco.us                        500 Washington Avenue South
Kimberly.groulx@clydeco.us                       Suite 4000
                                                 Minneapolis, MN 55415
                                                 ekniffen@zelle.com
                                                 JMacBride@zelle.com
            Case 20-51051-KBO    Doc 102    Filed 07/15/21   Page 3 of 3




Matthew M. Burke
Robins Kaplan LLP                           Daniel H. Levi, Esq.
800 Boylston Street                         Jacqueline Matyszczyk
Ste. 2500                                   PAUL, WEISS, RIFKIND, WHARTON &
Boston, MA 02199                            GARRISON LLP
mburke@robinskaplan.com                     1285 Avenue of the Americas
                                            New York, NY 10019-6064
                                            dlevi@paulweiss.com
Jonathan D. Marshall, Esq.                  jmatyszczyk@paulweiss.com
Douglas R. Gooding, Esq.
Choate Hall & Stewart LLP
Two International Place
Boston, MA 02110
jmarshall@choate.com
dgooding@choate.com




Dated: July 15, 2021

                             GELLERT SCALI BUSENKELL & BROWN, LLC

                                /s/ Michael Busenkell
                                Michael Busenkell (DE 3933)
                                1201 N. Orange Street, Suite 300
                                Wilmington, Delaware 19801
                                Tel: (302) 425-5812
                                Fax: (302) 425-5814
                                Email: mbusenkell@gsbblaw.com

                                OTTERBOURG P.C.
                                Richard G. Haddad (admitted pro hac vice)
                                Andrew S. Halpern
                                230 Park Avenue
                                New York, New York 10169
                                Tel: (212) 661-9100
                                Fax: (212) 682-6104
                                E-mail: rhaddad@otterbourg.com

                                Attorneys for Defendant Allied World National
                                Assurance Company




                                        3
